NUMBER 13-19-00305-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

VANESSA ZUNIGA,                                                             Appellant,

                                           v.

MARK ANTHONY ZUNIGA,                                Appellee.
____________________________________________________________

              On appeal from the 94th District Court
                   of Nueces County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Benavides and Longoria
            Memorandum Opinion by Chief Justice Contreras

      Appellant, Vanessa Zuniga, filed an appeal from a judgment entered by the 94th

District Court of Nueces County, Texas, in cause number 2014-FAM-2105-C. Appellant

has filed an unopposed motion to dismiss the appeal on grounds she no longer wishes to

pursue the appeal. Appellant’s notice of appeal was filed with the Nueces County District

Clerk on January 4, 2016. According to the motion to dismiss, appellant decided a few
days later that she no longer wanted to pursue the appeal and appellant’s counsel notified

the Nueces County District Clerk. The Nueces County District Clerk did not forward the

notice of appeal to the Thirteenth Court of Appeals until June 14, 2019.         Appellant

requests that this Court dismiss the appeal.

       The Court, having considered the documents on file and appellant’s unopposed

motion to dismiss the appeal, is of the opinion that the motion should be granted. See

TEX. R. APP. P. 42.1(a). Appellant’s motion to dismiss is granted, and the appeal is

hereby DISMISSED. Appellant’s request that no costs be assessed is GRANTED. No

costs will be taxed against appellant.     Having dismissed the appeal at appellant’s

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.



                                                               DORI CONTRERAS
                                                               Chief Justice

Delivered and filed the
18th day of July, 2019.




                                               2